White, P. J.
It is expressly provided by statute that no matter of substance in an indictment or information can be amended. Code Crim. Proc. art. 550. If it cannot be amended when defectively or insufficiently stated, a fortiori, an indictment or information which states *27and charges no offense whatever cannot be amended so as to make it state an offense, without violating the statute. Brown v. State, 11 Texas Ct. App. 451. The motion to quash the information should have been sustained.
Another ground for reversal of the judgment is that the record fails to show any plea by or in behalf of defendant, presenting an issue for trial. Such error, attributable to whatever source it may be, is inexcusable at this day in the light of the many and oft-repeated decisions upon the subject. The judgment is reversed and the cause remanded.

Reversed and remanded.